Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-12, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Golard et al. (U.S. Patent No. 10,831,268), referred herein as Golard, in view of Reiner (U.S. Patent Application Publication No. 2011/0270123), referred herein as Reiner.
Regarding claim 1, Golard teaches a method for extended reality environment interaction, comprising: generating for display an extended reality environment including an object (col 4, lines 17-25 and 48-53); storing in memory a table of eye motion identifiers and corresponding actions performable on the object in the extended reality environment (col 5, lines 21-33 and 47-53; col 6, lines 29-41); generating for display, at a particular portion of the extended reality environment and based on the table stored in the memory, a plurality of indications, wherein each respective indication comprises: a particular eye motion identifier of a subset of the eye motion identifiers; an identification of a particular action corresponding to the particular eye motion identifier;  an identification of the object on which the particular action will be performed if a particular eye motion corresponding to the particular eye motion identifier is detected; and an indication that performing the particular eye motion will cause the particular action to be performed on the object in the extended reality environment (figs 2 and 3, menus 218 and 306, for example; col 5, lines 47-53; col 6, lines 47-51; col 7, lines 23-58; col 8, line 55 through col 9, line 4; col 9, lines 21-26; col 10, line 56 through col 11, line 3); detecting, by using a sensor, an eye motion, wherein the eye motion corresponds to an eye motion identifier included in the subset of eye motion identifiers and matching the detected eye motion to one of the stored eye motion identifiers (col 5, lines 21-33 and 47-53; col 6, lines 62-67; col 8, lines 20-33; col 14, lines 1-7 and 54-62); and in response to matching the detected eye motion to one of the stored eye motion identifiers, generating for display an updated version of the extended reality environment based on the action that corresponds to the matched eye motion (col 7, lines 11-28; col 19, lines 22-30 and 38-42).  As can be seen in figure 5 and the associated text, the eye includes an eyelid, and in general, the eyelids must be dealt with when performing eye tracking because blinking can affect the tracking.  However, Golard does not teach storing, and displaying an indication of, eyelid motion identifiers and corresponding actions, detecting eyelid motion, and matching detected eyelid motions with stored eyelid motion identifiers.
Reiner teaches a method for extended reality environment interaction comprising tracking a user’s eyes as computer input to interact with computerized objects (paras 84 and 102; paras 167 and 169), and further comprising storing a table of eyelid motion identifiers and corresponding actions, displaying indications of the eyelid motion identifiers and corresponding actions, detecting eyelid motion, and matching detected eyelid motions with stored eyelid motion identifiers (paras 104 and 105; para 106, lines 1-8; paras 114, 117, and 118).  It would have been obvious to one of ordinary skill in the art to utilize eyelid motion to perform corresponding actions because as known in the art, and taught by Reiner, this simplifies and enhances the human/computer interface by providing hands-free command input that can be customized to a user’s particular needs and settings (see, for example, Reiner, para 86; para 106, the last 8 lines; para 107, lines 1-3).
Regarding claim 2, Golard in view of Reiner teaches the method of claim 1, further comprising: selecting the object from a plurality of objects in the extended reality environment by detecting that a gaze of a user is directed at the object (Golard, col 5, lines 21-33; col 14, lines 54-62; col 18, lines 60-62; Reiner, para 105; paras 114 and 115; para 167).
Regarding claim 4, Golard in view of Reiner teaches the method of claim 1, wherein an action of the plurality of actions corresponds to manipulating the object (Golard, col 5, lines 53-64; col 6, lines 51-59; col 9, lines 5-9, 21-26, and 35-42; Reiner, para 105; paras 114-119).
Regarding claim 5, Golard in view of Reiner teaches the method of claim 1, wherein the action corresponds to altering the appearance of the object (Golard, col 5, lines 53-64; col 6, lines 51-59; col 9, lines 5-9, 21-26, and 35-42; Reiner, para 105; paras 114-119).
Regarding claim 6, Golard in view of Reiner teaches the method of claim 1, wherein a user is associated with a user profile specifying relationships between eyelid motion identifiers and corresponding actions performable on the object in the extended reality environment (Golard, col 6, lines 29-41; col 17, lines 8-25; Reiner, para 101; para 103, lines 1-4; para 140, lines 6-13).
Regarding claim 8, Golard in view of Reiner teaches the method of claim 1, wherein the actions performable on the object vary based on a type of the object (Golard, col 5, lines 47-53; col 6, lines 47-59; col 10, lines 56-67; Reiner, paras 115 and 116).
Regarding claim 9, Golard in view of Reiner teaches the method of claim 1, wherein detecting the eyelid motion comprises: determining whether the eyelid remains closed for a predetermined period of time (Reiner, paras 104 and 105; paras 167 and 184).
Regarding claim 10, Golard in view of Reiner teaches the method of claim 9, wherein matching the detected eyelid motion to one of the stored eyelid motion identifiers is performed in response to determining that the eyelid remains closed for the predetermined period of time (Golard, col 7, lines 11-28; col 19, lines 22-30 and 38-42; Reiner, paras 104 and 105; paras 167 and 184).
Regarding claims 11, 12, 14-16 and 18-20, the limitations of these claims substantially correspond to the limitations of claims 1, 2, 4-6 and 8-10, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 21, Golard in view of Reiner teaches the method of claim 1, further comprising: 5Application No. 17/075,224Docket No.: 003597-2431-102generating for display, at the particular portion of the extended reality environment, an indication that a particular action is associated with a preference indicated in a user profile accessing the extended reality environment (Golard, col 5, lines 47-60; col 6, lines 29-41; col 7, lines 33-48; col 17, lines 8-28; Reiner, para 101; para 102, lines 1-4 and the last 7 lines; para 106).
Regarding claim 22, the limitations of this claim substantially correspond to the limitations of claim 21; thus they are rejected on similar grounds.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Golard, in view of Reiner, and further in view of McCulloch et al. (U.S. Patent Application Publication No. 2013/0328762), referred herein as McCulloch.
Regarding claim 7, Golard in view of Reiner teaches the method claim 5, further comprising: detecting that the gaze of the user remains on the object, and generating for display an updated version of the object, the updated version of the object having the altered appearance (Golard, col 5, lines 21-26 and 47-58; col 7, lines 11-28; col 8, lines 20-27; col 9, lines 35-42; Reiner, para 105; paras 116 and 117).  In an augmented reality environment with a head-mounted display or near-eye glasses, such as that disclosed by Golard in view of Reiner, the viewing perspective of the user is what determines how the virtual and real objects are perceived; thus when a user moves to a new position, objects are updated based on the perspective of the new position.  Nevertheless, Golard in view of Reiner does not explicitly teach detecting that the user is navigating from a first position to a new position in the extended reality environment and generating for display an updated version of the object based on a perspective of the user at the new position.
McCulloch teaches a method for extended reality environment interaction comprising tracking a user’s gaze and eye/eyelid motion, and enabling input commands based on eyelid motion (para 28; para 72, lines 1-8), and further comprising detecting that the user is navigating from a first position to a new position in the extended reality environment while the gaze of the user remains on an object, and generating for display an updated version of the object based on a perspective of the user at the new position, the updated version of the object having an altered appearance (para 64, lines 1-6; para 65, lines 2-9; para 67).  It would have been obvious to one of ordinary skill in the art to use view dependent perspective because as known in the art, and taught by McCulloch, this provides a high quality viewing experience for the user such that objects can be viewed and interacted with in an intuitive, flexible, user-specific manner (see, for example, McCulloch, paras 100 and 101).
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered, but they are not persuasive.
On page 8 of the Applicant's Remarks, with respect to claims 1 and 11, the Applicant argues that the Office Action does not set forth a prima facie case of obviousness because it does not explain how a skilled artisan would modify Golard to incorporate the features of Reiner.  The Examiner respectfully disagrees with this argument.  It is respectfully submitted that the above and previous Office Actions articulate the shortcoming of Golard, the modification of Golard to include eye lid motion of Reiner, and the motivation for doing so, as described by Reiner.  Thus the Examiner respectfully submits that a prima facie case for obviousness has been established.
On page 8 of the Applicant's Remarks, with respect to claims 1 and 11, the Applicant argues that Golard displays numbers adjacent to commands without identifying any object to which the command is to be applied, and thus does not teach the display limitations.  The Examiner respectfully disagrees with this argument.  It is respectfully submitted that there are many interpretations of “an indication” and “an identifier” that may reasonably be applied.  In one example, Golard shows the displayed menus 216, 218, and 306 extending from and/or in proximity to, the object to which it applies; this is one indication/identification.  As another example, Golard teaches that the gaze tracking may determine an object selection for which the commands will apply; thus the displaying of the menu itself, in response to users setting their gaze on an object, is another indication.  As another example, the command descriptions themselves apply directly to the object – in figure 2, for example, the “turn on” and “turn off” commands are particular to the lamp, and would not apply, for example, to the couch; this is another indication.  Thus the Examiner respectfully submits that Golard indeed teaches displaying an indication of which object the command is to be applied.
Having said this, the Examiner can understand what Applicant is trying to achieve here, and it is noted that the amendments are moving in the right direction.  It is respectfully submitted that the primary use of the broad terms “indication” and “indication” leave room for interpretation; however, on page 7 of the Applicant’s Remarks, Applicant gives an example of commands such as “Blink once to flip pages of book” and maps portions of this sentence to each of the claimed indications.  While this is very similar to certain command sentences in Golard such as “Turn off for 5 minutes” there are some differences, such as the Applicant’s display explicitly describing the particular action that executes the command, such as “Blink once to...”  The claims are not yet limited in this more narrow interpretation, but it is respectfully submitted that more clear description of such a feature in the claims could potentially be helpful here.
On page 9 of the Applicant's Remarks, with respect to claims 1 and 11, the Applicant argues that Golard does not teach particular eyelid motions.  It is first noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner respectfully submits that the Office Action cites Reiner to teach the eyelid portions of the claims, thus Golard is not relied upon to teach this feature, and it is the combination of Reiner with Golard that teaches these claims.
On pages 9-10 of the Applicant's Remarks, with respect to claims 1 and 11, the Applicant argues that Reiner does not teach eyelid motion identifiers for display such that the motion will cause the particular action to be performed on the object.  The Examiner respectfully disagrees with this argument.  It is again noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is respectfully submitted that, as has been previously discussed, Reiner is not solely relied upon to teach the displayed commands, as this is primarily taught by Golard.  Rather, Reiner is relied upon to teach eyelid motion/tracking.  However, it is respectfully submitted that Reiner also teaches that the user can direct his/her gaze to a displayed toolbar comprising indications of various tool commands, and then use eyelid motion commands to select and use those tool commands.  As some examples, see the citations to Reiner, paras 104 and 105, and/or paras 117 and 118.  The Examiner respectfully submits that this does indeed teach generating indications of commands for display, and that the combination of Golard and Reiner teaches these limitations.
For at least these reasons, the Examiner respectfully submits that Golard in view of Reiner teaches the limitations of claims 1 and 11.
On page 10 of the Applicant's Remarks, with respect to claims 9 and 19, the Applicant argues that Reiner does not teach that detecting the eyelid motion comprises determining whether the eyelid remains closed for a predetermined period of time because Reiner merely refers to blinking without reference to how a blink is detected, and discloses durations of time during which the user’s eye is open.  The Examiner respectfully disagrees with this argument.  It is first respectfully submitted that discussing how the blink is detected is not a prerequisite for teaching that it is detected; indeed, claim 9 does not discuss how the eyelid closure is detected, only stating that it is detected/determined.  Additionally, determining blinking behavior, such as Reiner’s determination of a one-blink or two-blink command, is indeed determining whether the eyelid remains closed for a predetermined period of time, not least because a blink is a time period in which the eyelid is closed.  Any other potential differences regarding how long the time period is, or how it is determined, are not currently recited in the claims.  Further, Applicant’s cited paragraph in Reiner discloses multiple metrics determined by the system, several of which could be applicable here; but in reference to Applicant’s mention of saccades, it is respectfully submitted that determining eye activity when the eyelids are open, and time durations thereof, also implicitly and necessarily includes (or excludes, depending on your point of view) the time when the eyelids are closed, not least because it is a necessary state for eyes to close, even if only momentarily.  This, however, is not germane to the argument here, as Reiner also explicitly discloses detecting eyelid closure in its blink command determinations.
For at least these reasons, the Examiner respectfully submits that Golard in view of Reiner teaches the limitations of claims 9 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613